DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giannakeas et al. ("An automated method for gridding and clustering-based segmentation of cDNA microarray images", as cited by Applicant in the IDS Filed on 11/12/2021) in view of Bajcsy ("Gridline: Automatic Grid Alignment in DNA Microarray Scans", as cited by applicant in the IDS filed on 11/12/2021) in further view of Kawatani et al. US PG-Pub (US 20130120806 A1).
Regarding Claim 1, Giannakeas teaches a fluorescence image registration method applied to a biochip, a pixel distance between track lines on the biochip being set according to template parameter(Page 40, Introduction Section, Paragraph 3, The microarray images are generated using a scanner. The slide is scanned in the two wavelengths, producing two 16-bit images corresponding to the two fluorescent dyes. Page 44, 2.1.4. Non-expressed spot detection, Paragraph 2, The Euclidean distances for each pair of neighbor spots are calculated in both directions. The median values of these distances in both directions are larger than the real distances between two expressed spots, since there exist many non-expressed spots. The proposed approach is applied in both rows and columns and it is shown schematically in Fig. 4. The examiner interprets as seen in Fig 4, the distances are being calculated along the horizontal and vertical directions.), the fluorescence image registration method comprising: 
obtaining at least one fluorescence image of the biochip (Page 41, Materials and Methods Section, Paragraph 1, The first stage consists of five steps. Initially, the raw microarray image is preprocessed using a template matching technique and the image is rotated using least square fitting. In the second step, the blocks of the image are detected, using 1-D projections of the image.)selecting an interior local area of the fluorescence image (Page 41, Material and Methods, Paragraph 1, The proposed method consists of two stages. Fig. 1 demonstrates the flowchart of the proposed work. In the first stage, a gridding algorithm [34]is implemented to identify regions around each spot. Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is determining regions around each spot of the microarray image and selecting a template at each pixel of the microarray image.); 
obtaining sums of pixel values in the interior local area of the fluorescence image respectively along a first direction and a second direction, the first direction being perpendicular to the second direction (Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction. The examiner interprets as seen in Figure 3 shows the sum of the pixels of the microarray image.);
selecting a plurality of first template lines according to the template parameter, traversing the sums of pixel values respectively along the first direction and the second direction by the plurality of first template lines(Page 42, 2.1.1 Preprocessing, Paragraph 4, For instance, for the upper boundary the first non-zero intensity pixels of each column of pixels in the image are detected. Having the above set of points, we fit a line using least squares fitting and we calculate the angle of this line with the corresponding boundary of the image. Following image rotation, we calculate the center of mass for all objects that are characterized as spots by the template matching procedure. Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. The examiner interprets that the prior art is first fitting a line to image and on page 43, section 2.1.2 discusses summing the pixels in the x and y direction.), to find a minimum total value of the sums of pixel values corresponding to the plurality of first template lines respectively along the first direction and the second direction, a position of the minimum total value along the first direction or the second direction corresponding to a position of the track line along the first direction or the second direction;  (Page 41, Introduction, Paragraph 1-2,Thus, automated gridding and spot addressing is crucial for the microarray image processing. The gridding methods proposed in the literature are manual, semi-automated and automated. Several software packages have been developed like Genepix [6] and ScanAlyze [7], which require inputs by the user. Towards automated methods, there exist several approaches, which process the vertical and horizontal projections of the image and generate lines in the image according to the valleys of the 1-D signal. Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2,...,Nv, j = 1, 2, ..., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks. The examiner interprets as seen in Fig. 3, the prior art is determining the minimum of the sum of pixels by locating the valley of the 1-d signal based on the lines of the signal.)
performing pixel-level correction on a local area of the track line, and the track cross of the track lines after the pixel-level correction being a pixel-level track cross;  (Page 41, Introduction, Paragraph 3,the primary goal of microarray image processing is to extract the intensities of red and green channels. Thus, image segmentation must be applied, grouping the pixels of the image into foreground and background. The background intensities are used to adjust the foreground intensities for local noise, resulting in corrected red and green intensities for each spot. Page 43, 2.1.3, Spot detection, Paragraph 2, In this step, the noise of the microarray (small and high intensity objects characterized by the template matching above as spots) is removed to obtain a well-defined grid, which specifies the regions of each spot. All the spots of a row should have similar vertical (y-coordinate) coordinates, while all the spot of a column should have approximately the same horizontal (x-coordinate) coordinates in the image. Other objects, whose coordinates differ from the mean values of vertical or horizontal coordinates of the row or column, respectively, are probably artefacts and should be removed. The examiner interprets that once the minima of the track line of the graph is found the prior art is adjusting the pixels to remove noise and other artefacts from the image.) 
	Giannakeas does not explicitly teach obtaining other track crosses on the biochip according to the pixel-level track crosses, and performing the pixel-level correction on the other track crosses 
correcting a position of the pixel-level track line by a center-of-gravity method to obtain a subpixel-level position of the track line; and obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method
Bajcsy teaches obtaining other track crosses on the biochip according to the pixel-level track crosses, and performing the pixel-level correction on the other track crosses (Page 19, Parameter Optimization, Paragraph 1, We should also mention that a parameter optimization is an integral part of the grid alignment algorithm. The basic set of parameters for running the GridLine algorithm consists of the following input variables: N2FindRow or N2FindCol is the number of expected rows or columns in each grid. The examiner interprets the prior art is using an algorithm to search for all the intersections in the grid in order to align all the grid lines.)
correcting a position of the pixel-level track line by a center-of-gravity method to obtain a subpixel-level position of the track line; (Page 16, Introduction Section, Paragraph 5, The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell.)
and obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method. (Page 20, Processing Multiple 2-D Arrays Paragraph 2,  It is possible to search for multiple distinct 2-D arrays of spots (grids) in one image with the proposed grid alignment algorithm. The goal of this part of the algorithm is to partition the original image into sub-areas containing individual grids. Due to the nature of most frequently occurring microarray images, it is performed by dividing the original image into rectangular sub-areas based on N2FindGridRow and N2FindGridCol parameters and process each sub-area separately. The examiner interprets that the prior art is dividing the grids of the original image in order to perform grid alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas with Bajcsy in order to perform pixel-level correction on multiple track crosses. One skilled in the art would have been motivated to modify Giannakeas in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
	However Giannakeas and Bajcsy do not explicitly teach a pixel distance between two first template lines being constant, and the pixel distance between each two first template lines is different and  obtaining the sums of pixel values of the local area of the track line along the first direction and the second direction respectively; selecting a plurality of third template lines spaced apart from each other by a predetermined distance, to find the sums of pixel values of the local area of the track line by traversal; obtaining a minimum total value of the sums of pixel values corresponding to the plurality of third template lines; and obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value. 
Kawatani teaches a pixel distance between two first template lines being constant (¶[0123], it eliminates the line candidate under scrutiny from the line candidates (step S804). Note that, the range near a line candidate is determined as the range where the edge pixels in that range are deemed to correspond to the same line as the line candidate, for example, is set to a range with a distance corresponding to 2 mm from the line candidate. Further, the predetermined ratio R1 is suitably determined in accordance with the environment in which the image processing system 1 is used and, for example, can be set to 50%. The examiner interprets that the pixel distance between the template lines can be a constant 2mm apart.) and the pixel distance between each two first template lines is different (¶[0146], In FIG. 15A, the edge pixels between the edge pixels 1503 to 1504 and the edge pixels between the edge pixels 1505 to 1506 are densely concentrated, but the edge pixel 1504 and the edge pixel 1505 are separated from each other. There is a high possibility that there is no line present between them in the read image. Therefore, the line detection unit 222, as shown by the edge image 1510 of FIG. 15B, judges that the part of the detected line of the threshold value Th3 or more with no edge pixels nearby is not part of a line and divides the line 1501 into the two line 1511 and line 1512. Note that, the threshold value Th3 is determined as the maximum length beyond which the edge pixels which form a line are liable to not be detected due to noise etc. and, for example, can be set to a distance which corresponds to 5 mm. The examiner interprets that the pixel distance can be set to a different distance and not just 2mm.)and obtaining the sums of pixel values of the local area of the track line along the first direction and the second direction respectively (¶[0138] Therefore, the line detection unit 222, as shown in the edge image 1310 of FIG. 13B, uses the least square method to detect the line 1321 for the pixels in a predetermined distance 1302 from the line candidate 1301. Note that, in the least square method, it is possible to use the following formula to calculate a line so that the sum of the squares of the distances 1311 to 1316 between the pixels and the detected line 1321 becomes the minimum. [0139] Note that, "n" expresses the number of edge pixels in a predetermined distance from a line candidate, while x.sub.i and y.sub.i respectively express the coordinates in the horizontal direction and the coordinates in the vertical direction of i-th edge pixels.); selecting a plurality of third template lines spaced apart from each other by a predetermined distance, to find the sums of pixel values of the local area of the track line by traversal ([0148] The line detection unit 222, first, selects one of the lines which are detected from the horizontal edge image (step S1601). [0149] Next, the line detection unit 222 scans the pixels near the selected line and detects the edge pixel which becomes the start point of the line (step S1602). The line detection unit 222, as shown in FIG. 15A, scans the pixels in the range 1502 near the line 1501 from the leftmost top pixel in the vertical direction and shifts the line to be scanned to the right side by one line at a time. Further, the first detected edge pixel 1503 is judged as the start point of the line 1501. The examiner interprets that the prior art is selecting a line in which they are scanning the pixels along the line to determine the sum of pixel values.);obtaining a minimum total value of the sums of pixel values corresponding to the plurality of third template lines and obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value. (¶[0138] Therefore, the line detection unit 222, as shown in the edge image 1310 of FIG. 13B, uses the least square method to detect the line 1321 for the pixels in a predetermined distance 1302 from the line candidate 1301. Note that, in the least square method, it is possible to use the following formula to calculate a line so that the sum of the squares of the distances 1311 to 1316 between the pixels and the detected line 1321 becomes the minimum. The examiner interprets the prior art is determine a minimum value of the pixel along the template line and as disclosed in ¶[0210] based on the pixel value of the line there is a correction process on the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas and Bajcsy with Kawatani in order to  use template lines in order to determine a minimum sum of the pixels in the image. One skilled in the art would have been motivated to modify Giannakeas and Bajcsy in this manner in order to accurately detect the boundaries. (Kawatani, ¶[0013])
Regarding Claim 2, the combination of Giannakeas, Bajcsy and Kawatani teaches the fluorescence image registration method of claim 1, wherein "obtaining sums of 4Attorney Docket No.: US82179 pixel values in the interior local area of the fluorescence image respectively along a first direction and a second direction"(Bajcsy, Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction); comprises: selecting a plurality of second template lines (Bajcsy, Page 16, Introduction, Paragraph 5, The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. A grid cell is defined as an area enclosing one spot and is part of a 2-D array of spots. The examiner interprets that the gridline algorithm is selecting template lines to scan across the microarray images.)moving the plurality of second template lines in the interior local area of the fluorescent image respectively along the first direction and the second direction; (Bajcsy, Page 16, GRID ALIGNMENT METHOD Section, Paragraph 3, The objective of finding horizontal and vertical grid lines is to identify all grid line intersections defining a spot location. The set of mutually perpendicular grid lines also defines grid cells that form a rectangular. The functionality of the three modules can be described as a) feature formation (“Edge Detection”), b) statistical analysis of features (“Histogram of 1-D Projection”), and c) metric-based ranking of line candidates (“Score Function”). The examiner interprets that the gridline algorithm is scanning along the template lines of the interior area of the fluorescent image in a horizontal and vertical direction.)and calculating a sum of pixel values in grayscale in the interior local area of the fluorescent image covered by the plurality of second template lines, wherein the sum of pixel values in grayscale is a sum of the gray values of the pixels covered by the plurality of second template lines.(Page 18, Paragraph 3, The angular rotation becomes a grid variable that has to be found by conducting a grid alignment under a set of possible rotations (see module “Angular Optimization”). A user Fig. 5. Example result of processing the original image (left) with the proposed algorithm and analyzing discontinuities in line spacing (right) to partition the original image into sub-images containing one sub-array per sub-image. Fig. 6. Alignment result (left) obtained by filtering the image in Fig. 5 (left) and searching for 2 2 grid lines with the proposed algorithm. A thresholded image (right) of the filtered image (left) demonstrates shape irregularity of primitives due to missing spots. specifies the minimum and maximum angular rotation to narrow the search space since in general it can be any value between 45 and 45 . An initial angular estimate can be made by analyzing four edges of a 2-D array [17]. The overall score of each grid is computed as a sum of all line scores in (2) and it is used4 for selecting the optimal grid rotation (Angle) by maximizing the TotalScore value. The examiner interprets that the sum of the grayscale pixel values are being calculated using the equation for total score as seen in equation 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas and Kawatani with Bajcsy in order to select a second template line to perform pixel-level correction on multiple track crosses. One skilled in the art would have been motivated to modify Giannakeas and Kawatani in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 3, the combination of Giannakeas, Bajcsy and Kawatani teaches the fluorescence image registration method of claim 2, wherein "selecting a plurality of first template lines according to the template parameter, traversing the sums of pixel values respectively along the first direction and the second direction by the plurality of first template lines, to find a minimum total value of the sums of pixel values corresponding to the plurality of first template lines respectively along the first direction and the second direction" comprises: selecting the plurality of first template lines according to the template parameter(Giannakeas, Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is segmenting a particular location in the microarray image.); calculate a total value of the sums of pixel values respectively along the first direction and the second direction corresponding to the plurality of first template lines; (Giannakeas, Page 42, 2.1.1 Preprocessing, Paragraph 4, For instance, for the upper boundary the first non-zero intensity pixels of each column of pixels in the image are detected. Having the above set of points, we fit a line using least squares fitting and we calculate the angle of this line with the corresponding boundary of the image. Following image rotation, we calculate the center of mass for all objects that are characterized as spots by the template matching procedure. Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. The examiner interprets that the prior art is first fitting a line to image and on page 43, section 2.1.2 discusses summing the pixels in the x and y direction.), and obtaining the minimum total value among the total value of the sums of pixel values;  (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2,...,Nv, j = 1, 2, ..., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks.)
Regarding Claim 9, Giannakeas teaches a gene sequencing instrument, comprising: a processor; and a memory storing one or more computer programs, which when executed by the processor, cause the processor (Page 45, 2.3 Dataset, Paragraph 1, the evaluation of the proposed method is realized for both the gridding and the segmentation stage. For this purpose, images from the Stanford Microarray Database (SMD) [33] are employed. Each microarray experiment in SMD provides two grayscale images (green and red channel), each one consisting of 16 blocks. The examiner interprets the prior art inherently would have to perform image processing on a computer and the images are being used from a database.)to: obtaining at least one fluorescence image of the biochip; (Page 41, Materials and Methods Section, Paragraph 1, The first stage consists of five steps. Initially, the raw microarray image is preprocessed using a template matching technique and the image is rotated using least square fitting. In the second step, the blocks of the image are detected, using 1-D projections of the image.)selecting an interior local area of the fluorescence image(Page 41, Material and Methods, Paragraph 1, The proposed method consists of two stages. Fig. 1 demonstrates the flowchart of the proposed work. In the first stage, a gridding algorithm [34]is implemented to identify regions around each spot. Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is determining regions around each spot of the microarray image and selecting a template at each pixel of the microarray image.); obtaining sums of pixel values in the interior local area of the fluorescence image respectivelv along a first direction and a second direction, the first direction being perpendicular to the second direction; (Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction. The examiner interprets as seen in Figure 3 shows the sum of the pixels of the microarray image.); selecting a plurality of first template lines according to the template parameter(Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is segmenting a particular location in the microarray image.);, 
traversing the sums of pixel values respectivelv along the first direction and the second direction by the plurality of first template lines, to find a minimum total value of the sums of pixel values corresponding to the plurality of first template lines respectivelv along the first direction and the second direction(Page 42, 2.1.1 Preprocessing, Paragraph 4, For instance, for the upper boundary the first non-zero intensity pixels of each column of pixels in the image are detected. Having the above set of points, we fit a line using least squares fitting and we calculate the angle of this line with the corresponding boundary of the image. Following image rotation, we calculate the center of mass for all objects that are characterized as spots by the template matching procedure. Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. The examiner interprets that the prior art is first fitting a line to image and on page 43, section 2.1.2 discusses summing the pixels in the x and y direction.),
a position of the minimum total value along the first direction or the second direction a position of the track line along the first direction or the second direction; (Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2,...,Nv, j = 1, 2, ..., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks. The examiner interprets as seen in Fig. 3, the prior art is determining the minimum of the sum of pixels by locating the valley of the 1-d signal.) performing pixel-level correction on a local area of the track line, and the track cross of the track lines after the pixel-level correction being a pixel-level track cross; (Page 41, Introduction, Paragraph 3,the primary goal of microarray image processing is to extract the intensities of red and green channels. Thus, image segmentation must be applied, grouping the pixels of the image into foreground and background. The background intensities are used to adjust the foreground intensities for local noise, resulting in corrected red and green intensities for each spot. Page 43, 2.1.3, Spot detection, Paragraph 2, In this step, the noise of the microarray (small and high intensity objects characterized by the template matching above as spots) is removed to obtain a well-defined grid, which specifies the regions of each spot. All the spots of a row should have similar vertical (y-coordinate) coordinates, while all the spot of a column should have approximately the same horizontal (x-coordinate) coordinates in the image. Other objects, whose coordinates differ from the mean values of vertical or horizontal coordinates of the row or column, respectively, are probably artefacts and should be removed. The examiner interprets that once the minima of the track line of the graph is found the prior art is adjusting the pixels to remove noise and other artefacts from the image.) 
Giannakeas does not explicitly teach obtaining other track crosses on the biochip according to the pixel-level track crosses, and performing the pixel-level correction on the other track crosses; correcting a position of the pixel-level track line by a center-of-gravity method to obtain a subpixel-level position of the track line;  and obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method.
Bajcsy teaches obtaining other track crosses on the biochip according to the pixel-level track crosses, and performing the pixel-level correction on the other track crosses; (Page 19, Parameter Optimization, Paragraph 1, We should also mention that a parameter optimization is an integral part of the grid alignment algorithm. The basic set of parameters for running the GridLine algorithm consists of the following input variables: N2FindRow or N2FindCol is the number of expected rows or columns in each grid. The examiner interprets the prior art is using an algorithm to search for all the intersections in the grid in order to align all the grid lines.)correcting a position of the pixel-level track line by a center-of-gravity method to obtain a subpixel-level position of the track line (Page 16, Introduction Section, Paragraph 5,The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell.)  and obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method. (Page 20, Processing Multiple 2-D Arrays Paragraph 2,  It is possible to search for multiple distinct 2-D arrays of spots (grids) in one image with the proposed grid alignment algorithm. The goal of this part of the algorithm is to partition the original image into sub-areas containing individual grids. Due to the nature of most frequently occurring microarray images, it is performed by dividing the original image into rectangular sub-areas based on N2FindGridRow and N2FindGridCol parameters and process each sub-area separately. The examiner interprets that the prior art is dividing the grids of the original image in order to perform grid alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas with Bajcsy in order to perform pixel-level correction on multiple track crosses. One skilled in the art would have been motivated to modify Giannakeas in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
However Giannakeas and Bajcsy do not explicitly teach a pixel distance between two first template lines being constant, and the pixel distance between each two first template lines is different and  obtaining the sums of pixel values of the local area of the track line along the first direction and the second direction respectively; selecting a plurality of third template lines spaced apart from each other by a predetermined distance, to find the sums of pixel values of the local area of the track line by traversal; obtaining a minimum total value of the sums of pixel values corresponding to the plurality of third template lines; and obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value. 
Kawatani teaches a pixel distance between two first template lines being constant (¶[0123], it eliminates the line candidate under scrutiny from the line candidates (step S804). Note that, the range near a line candidate is determined as the range where the edge pixels in that range are deemed to correspond to the same line as the line candidate, for example, is set to a range with a distance corresponding to 2 mm from the line candidate. Further, the predetermined ratio R1 is suitably determined in accordance with the environment in which the image processing system 1 is used and, for example, can be set to 50%. The examiner interprets that the pixel distance between the template lines can be a constant 2mm apart.) and the pixel distance between each two first template lines is different (¶[0146], In FIG. 15A, the edge pixels between the edge pixels 1503 to 1504 and the edge pixels between the edge pixels 1505 to 1506 are densely concentrated, but the edge pixel 1504 and the edge pixel 1505 are separated from each other. There is a high possibility that there is no line present between them in the read image. Therefore, the line detection unit 222, as shown by the edge image 1510 of FIG. 15B, judges that the part of the detected line of the threshold value Th3 or more with no edge pixels nearby is not part of a line and divides the line 1501 into the two line 1511 and line 1512. Note that, the threshold value Th3 is determined as the maximum length beyond which the edge pixels which form a line are liable to not be detected due to noise etc. and, for example, can be set to a distance which corresponds to 5 mm. The examiner interprets that the pixel distance can be set to a different distance and not just 2mm.)and obtaining the sums of pixel values of the local area of the track line along the first direction and the second direction respectively (¶[0138] Therefore, the line detection unit 222, as shown in the edge image 1310 of FIG. 13B, uses the least square method to detect the line 1321 for the pixels in a predetermined distance 1302 from the line candidate 1301. Note that, in the least square method, it is possible to use the following formula to calculate a line so that the sum of the squares of the distances 1311 to 1316 between the pixels and the detected line 1321 becomes the minimum. [0139] Note that, "n" expresses the number of edge pixels in a predetermined distance from a line candidate, while x.sub.i and y.sub.i respectively express the coordinates in the horizontal direction and the coordinates in the vertical direction of i-th edge pixels.); selecting a plurality of third template lines spaced apart from each other by a predetermined distance, to find the sums of pixel values of the local area of the track line by traversal ([0148] The line detection unit 222, first, selects one of the lines which are detected from the horizontal edge image (step S1601). [0149] Next, the line detection unit 222 scans the pixels near the selected line and detects the edge pixel which becomes the start point of the line (step S1602). The line detection unit 222, as shown in FIG. 15A, scans the pixels in the range 1502 near the line 1501 from the leftmost top pixel in the vertical direction and shifts the line to be scanned to the right side by one line at a time. Further, the first detected edge pixel 1503 is judged as the start point of the line 1501. The examiner interprets that the prior art is selecting a line in which they are scanning the pixels along the line to determine the sum of pixel values.);obtaining a minimum total value of the sums of pixel values corresponding to the plurality of third template lines and obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value. (¶[0138] Therefore, the line detection unit 222, as shown in the edge image 1310 of FIG. 13B, uses the least square method to detect the line 1321 for the pixels in a predetermined distance 1302 from the line candidate 1301. Note that, in the least square method, it is possible to use the following formula to calculate a line so that the sum of the squares of the distances 1311 to 1316 between the pixels and the detected line 1321 becomes the minimum. The examiner interprets the prior art is determine a minimum value of the pixel along the template line and as disclosed in ¶[0210] based on the pixel value of the line there is a correction process on the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas and Bajcsy with Kawatani in order to  use template lines in order to determine a minimum sum of the pixels in the image. One skilled in the art would have been motivated to modify Giannakeas and Bajcsy in this manner in order to accurately detect the boundaries. (Kawatani, ¶[0013])
Regarding Claim 10, Giannakeas teaches a non- volatile storage medium having computer instructions stored thereon, when the computer instructions are executed by a processor, the processor is configured to perform a fluorescence image registration method(Page 45, 2.3 Dataset, Paragraph 1, the evaluation of the proposed method is realized for both the gridding and the segmentation stage. For this purpose, images from the Stanford Microarray Database (SMD) [33] are employed. Each microarray experiment in SMD provides two grayscale images (green and red channel), each one consisting of 16 blocks. The examiner interprets the prior art inherently would have to perform image processing on a computer and the images are being used from a database.), wherein the method comprises: obtaining at least one fluorescence image of the biochip; (Page 41, Materials and Methods Section, Paragraph 1, The first stage consists of five steps. Initially, the raw microarray image is preprocessed using a template matching technique and the image is rotated using least square fitting. In the second step, the blocks of the image are detected, using 1-D projections of the image.)selecting an interior local area of the fluorescence image(Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction);, obtaining sums of pixel values in the interior local area of the fluorescence image respectivelv along a first direction and a second direction, the first direction being perpendicular to the second direction; (Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction. The examiner interprets as seen in Figure 3 shows the sum of the pixels of the microarray image.); selecting a plurality of first template lines according to the template parameter(Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is segmenting a particular location in the microarray image.);, traversing the sums of pixel values respectivelv along the first direction and the second direction by the plurality of first template lines, to find a minimum total value of the sums of pixel values corresponding to the plurality of first template lines respectivelv along the first direction and the second direction(Page 42, 2.1.1 Preprocessing, Paragraph 4, For instance, for the upper boundary the first non-zero intensity pixels of each column of pixels in the image are detected. Having the above set of points, we fit a line using least squares fitting and we calculate the angle of this line with the corresponding boundary of the image. Following image rotation, we calculate the center of mass for all objects that are characterized as spots by the template matching procedure. Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. The examiner interprets that the prior art is first fitting a line to image and on page 43, section 2.1.2 discusses summing the pixels in the x and y direction.),
a position of the minimum total value along the first direction or the second direction a position of the track line along the first direction or the second direction; (Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2,...,Nv, j = 1, 2, ..., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks. The examiner interprets as seen in Fig. 3, the prior art is determining the minimum of the sum of pixels by locating the valley of the 1-d signal.) performing pixel-level correction on a local area of the track line, and the track cross of the track lines after the pixel-level correction being a pixel-level track cross; (Page 41, Introduction, Paragraph 3,the primary goal of microarray image processing is to extract the intensities of red and green channels. Thus, image segmentation must be applied, grouping the pixels of the image into foreground and background. The background intensities are used to adjust the foreground intensities for local noise, resulting in corrected red and green intensities for each spot. Page 43, 2.1.3, Spot detection, Paragraph 2, In this step, the noise of the microarray (small and high intensity objects characterized by the template matching above as spots) is removed to obtain a well-defined grid, which specifies the regions of each spot. All the spots of a row should have similar vertical (y-coordinate) coordinates, while all the spot of a column should have approximately the same horizontal (x-coordinate) coordinates in the image. Other objects, whose coordinates differ from the mean values of vertical or horizontal coordinates of the row or column, respectively, are probably artefacts and should be removed. The examiner interprets that once the minima of the track line of the graph is found the prior art is adjusting the pixels to remove noise and other artefacts from the image.) 
Giannakeas does not explicitly teach obtaining other track crosses on the biochip according to the pixel-level track crosses, and performing the pixel-level correction on the other track crosses; correcting a position of the pixel-level track line by a center-of-gravity method to obtain a subpixel-level position of the track line;  and obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method.
Bajcsy teaches obtaining other track crosses on the biochip according to the pixel-level track crosses, and performing the pixel-level correction on the other track crosses; (Page 19, Parameter Optimization, Paragraph 1, We should also mention that a parameter optimization is an integral part of the grid alignment algorithm. The basic set of parameters for running the GridLine algorithm consists of the following input variables: N2FindRow or N2FindCol is the number of expected rows or columns in each grid. The examiner interprets the prior art is using an algorithm to search for all the intersections in the grid in order to align all the grid lines.)correcting a position of the pixel-level track line by a center-of-gravity method to obtain a subpixel-level position of the track line (Page 16, Introduction Section, Paragraph 5,The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell.)  and obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method. (Page 20, Processing Multiple 2-D Arrays Paragraph 2,  It is possible to search for multiple distinct 2-D arrays of spots (grids) in one image with the proposed grid alignment algorithm. The goal of this part of the algorithm is to partition the original image into sub-areas containing individual grids. Due to the nature of most frequently occurring microarray images, it is performed by dividing the original image into rectangular sub-areas based on N2FindGridRow and N2FindGridCol parameters and process each sub-area separately. The examiner interprets that the prior art is dividing the grids of the original image in order to perform grid alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas with Bajcsy in order to perform pixel-level correction on multiple track crosses. One skilled in the art would have been motivated to modify Giannakeas in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
However Giannakeas and Bajcsy do not explicitly teach a pixel distance between two first template lines being constant, and the pixel distance between each two first template lines is different and  obtaining the sums of pixel values of the local area of the track line along the first direction and the second direction respectively; selecting a plurality of third template lines spaced apart from each other by a predetermined distance, to find the sums of pixel values of the local area of the track line by traversal; obtaining a minimum total value of the sums of pixel values corresponding to the plurality of third template lines; and obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value. 
Kawatani teaches a pixel distance between two first template lines being constant (¶[0123], it eliminates the line candidate under scrutiny from the line candidates (step S804). Note that, the range near a line candidate is determined as the range where the edge pixels in that range are deemed to correspond to the same line as the line candidate, for example, is set to a range with a distance corresponding to 2 mm from the line candidate. Further, the predetermined ratio R1 is suitably determined in accordance with the environment in which the image processing system 1 is used and, for example, can be set to 50%. The examiner interprets that the pixel distance between the template lines can be a constant 2mm apart.) and the pixel distance between each two first template lines is different (¶[0146], In FIG. 15A, the edge pixels between the edge pixels 1503 to 1504 and the edge pixels between the edge pixels 1505 to 1506 are densely concentrated, but the edge pixel 1504 and the edge pixel 1505 are separated from each other. There is a high possibility that there is no line present between them in the read image. Therefore, the line detection unit 222, as shown by the edge image 1510 of FIG. 15B, judges that the part of the detected line of the threshold value Th3 or more with no edge pixels nearby is not part of a line and divides the line 1501 into the two line 1511 and line 1512. Note that, the threshold value Th3 is determined as the maximum length beyond which the edge pixels which form a line are liable to not be detected due to noise etc. and, for example, can be set to a distance which corresponds to 5 mm. The examiner interprets that the pixel distance can be set to a different distance and not just 2mm.)and obtaining the sums of pixel values of the local area of the track line along the first direction and the second direction respectively (¶[0138] Therefore, the line detection unit 222, as shown in the edge image 1310 of FIG. 13B, uses the least square method to detect the line 1321 for the pixels in a predetermined distance 1302 from the line candidate 1301. Note that, in the least square method, it is possible to use the following formula to calculate a line so that the sum of the squares of the distances 1311 to 1316 between the pixels and the detected line 1321 becomes the minimum. [0139] Note that, "n" expresses the number of edge pixels in a predetermined distance from a line candidate, while x.sub.i and y.sub.i respectively express the coordinates in the horizontal direction and the coordinates in the vertical direction of i-th edge pixels.); selecting a plurality of third template lines spaced apart from each other by a predetermined distance, to find the sums of pixel values of the local area of the track line by traversal ([0148] The line detection unit 222, first, selects one of the lines which are detected from the horizontal edge image (step S1601). [0149] Next, the line detection unit 222 scans the pixels near the selected line and detects the edge pixel which becomes the start point of the line (step S1602). The line detection unit 222, as shown in FIG. 15A, scans the pixels in the range 1502 near the line 1501 from the leftmost top pixel in the vertical direction and shifts the line to be scanned to the right side by one line at a time. Further, the first detected edge pixel 1503 is judged as the start point of the line 1501. The examiner interprets that the prior art is selecting a line in which they are scanning the pixels along the line to determine the sum of pixel values.);obtaining a minimum total value of the sums of pixel values corresponding to the plurality of third template lines and obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value. (¶[0138] Therefore, the line detection unit 222, as shown in the edge image 1310 of FIG. 13B, uses the least square method to detect the line 1321 for the pixels in a predetermined distance 1302 from the line candidate 1301. Note that, in the least square method, it is possible to use the following formula to calculate a line so that the sum of the squares of the distances 1311 to 1316 between the pixels and the detected line 1321 becomes the minimum. The examiner interprets the prior art is determine a minimum value of the pixel along the template line and as disclosed in ¶[0210] based on the pixel value of the line there is a correction process on the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas and Bajcsy with Kawatani in order to  use template lines in order to determine a minimum sum of the pixels in the image. One skilled in the art would have been motivated to modify Giannakeas and Bajcsy in this manner in order to accurately detect the boundaries. (Kawatani, ¶[0013])
Regarding Claim 11, the combination of Giannakeas, Bajcsy and Kawatani teaches the gene sequencing instrument of claim 9, wherein "obtaining sums of pixel values in the interior local area of the fluorescence image respectively along a first direction and a second 8Attorney Docket No.: US82179 direction" (Bajcsy, Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction); comprises: selecting a plurality of second template lines (Bajcsy, Page 16, Introduction, Paragraph 5, The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. A grid cell is defined as an area enclosing one spot and is part of a 2-D array of spots. The examiner interprets that the gridline algorithm is selecting template lines to scan across the microarray images.)moving the plurality of second template lines in the interior local area of the fluorescent image respectively along the first direction and the second direction; (Bajcsy, Page 16, GRID ALIGNMENT METHOD Section, Paragraph 3, The objective of finding horizontal and vertical grid lines is to identify all grid line intersections defining a spot location. The set of mutually perpendicular grid lines also defines grid cells that form a rectangular. The functionality of the three modules can be described as a) feature formation (“Edge Detection”), b) statistical analysis of features (“Histogram of 1-D Projection”), and c) metric-based ranking of line candidates (“Score Function”). The examiner interprets that the gridline algorithm is scanning along the template lines of the interior area of the fluorescent image in a horizontal and vertical direction.)and calculating a sum of pixel values in grayscale in the interior local area of the fluorescent image covered by the plurality of second template lines, wherein the sum of pixel values in grayscale is a sum of the gray values of the pixels covered by the plurality of second template lines.(Bajcsy, Page 18, Paragraph 3, The angular rotation becomes a grid variable that has to be found by conducting a grid alignment under a set of possible rotations (see module “Angular Optimization”). A user Fig. 5. Example result of processing the original image (left) with the proposed algorithm and analyzing discontinuities in line spacing (right) to partition the original image into sub-images containing one sub-array per sub-image. Fig. 6. Alignment result (left) obtained by filtering the image in Fig. 5 (left) and searching for 2 2 grid lines with the proposed algorithm. A thresholded image (right) of the filtered image (left) demonstrates shape irregularity of primitives due to missing spots. specifies the minimum and maximum angular rotation to narrow the search space since in general it can be any value between 45 and 45 . An initial angular estimate can be made by analyzing four edges of a 2-D array [17]. The overall score of each grid is computed as a sum of all line scores in (2) and it is used4 for selecting the optimal grid rotation (Angle) by maximizing the TotalScore value. The examiner interprets that the sum of the grayscale pixel values are being calculated using the equation for total score as seen in equation 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas and Kawatani with Bajcsy in order to select a second template line to perform pixel-level correction on multiple track crosses. One skilled in the art would have been motivated to modify Giannakeas and Kawatani in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 12, the combination of Giannakeas, Bajcsy and Kawatani teaches wherein "selecting a plurality of first template lines according to the template parameter, traversing the sums of pixel values respectively along the first direction and the second direction by the plurality of first template lines, to find a minimum total value of the sums of pixel values corresponding to the plurality of first template lines respectively along the first direction and the second direction" comprises: 
selecting the plurality of first template lines according to the template parameter(Giannakeas, Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is segmenting a particular location in the microarray image.); calculate a total value of the sums of pixel values respectively along the first direction and the second direction corresponding to the plurality of first template lines; (Giannakeas, Page 42, 2.1.1 Preprocessing, Paragraph 4, For instance, for the upper boundary the first non-zero intensity pixels of each column of pixels in the image are detected. Having the above set of points, we fit a line using least squares fitting and we calculate the angle of this line with the corresponding boundary of the image. Following image rotation, we calculate the center of mass for all objects that are characterized as spots by the template matching procedure. Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. The examiner interprets that the prior art is first fitting a line to image and on page 43, section 2.1.2 discusses summing the pixels in the x and y direction.), and obtaining the minimum total value among the total value of the sums of pixel values;  (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2,...,Nv, j = 1, 2, ..., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks.)
Regarding Claim 17, the combination of Giannakeas, Bajcsy and Kawatani teaches the non- volatile storage medium of claim 10, wherein "obtaining sums of pixel values in the interior local area of the fluorescence image respectively along a first direction and a second direction" (Bajcsy, Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. This results in two 1-D signals, which are the projections of the image in the vertical and the horizontal direction); comprises: selecting a plurality of second template lines (Bajcsy, Page 16, Introduction, Paragraph 5, The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. A grid cell is defined as an area enclosing one spot and is part of a 2-D array of spots. The examiner interprets that the gridline algorithm is selecting template lines to scan across the microarray images.)moving the plurality of second template lines in the interior local area of the fluorescent image respectively along the first direction and the second direction; (Bajcsy, Page 16, GRID ALIGNMENT METHOD Section, Paragraph 3, The objective of finding horizontal and vertical grid lines is to identify all grid line intersections defining a spot location. The set of mutually perpendicular grid lines also defines grid cells that form a rectangular. The functionality of the three modules can be described as a) feature formation (“Edge Detection”), b) statistical analysis of features (“Histogram of 1-D Projection”), and c) metric-based ranking of line candidates (“Score Function”). The examiner interprets that the gridline algorithm is scanning along the template lines of the interior area of the fluorescent image in a horizontal and vertical direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas and Kawatani with Bajcsy in order to select a second template line to perform pixel-level correction on multiple track crosses. One skilled in the art would have been motivated to modify Giannakeas and Kawatani in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 18, the combination of Giannakeas, Bajcsy and Kawatani teaches the non- volatile storage medium of claim 17, wherein "selecting a plurality of first template lines according to the template parameter, traversing the sums of pixel values respectively along the first direction and the second direction by the plurality of first template lines, to find a minimum total value of the sums of pixel values corresponding to the plurality of first template lines respectively along the first direction and the second direction" comprises: selecting the plurality of first template lines according to the template parameter(Giannakeas, Page 41, 2.1.1 Preprocessing Section, Paragraph 2, In order to locate the objects of the image, which are similar to a spot, we perform an initial segmentation using template matching. The appropriate template is selected and placed at each pixel in the image. The size of the template is approximately equal to the size of the theoretical spot and the template follows a 2-D Gaussian distribution as it is shown in Fig. 2. The examiner interprets the prior art is segmenting a particular location in the microarray image.); calculate a total value of the sums of pixel values respectively along the first direction and the second direction corresponding to the plurality of first template lines; (Giannakeas, Page 42, 2.1.1 Preprocessing, Paragraph 4, For instance, for the upper boundary the first non-zero intensity pixels of each column of pixels in the image are detected. Having the above set of points, we fit a line using least squares fitting and we calculate the angle of this line with the corresponding boundary of the image. Following image rotation, we calculate the center of mass for all objects that are characterized as spots by the template matching procedure. Page 43, 2.1.2 Block detection, Paragraph 1, It is essential to process each block separately since some blocks are not of the same size and the spacing between the blocks is not the same. For this reason, we determine the area of each block in the image, in order to split the image into blocks. Initially, the elements of each row and column of the image are summed. The examiner interprets that the prior art is first fitting a line to image and on page 43, section 2.1.2 discusses summing the pixels in the x and y direction.), and obtaining the minimum total value among the total value of the sums of pixel values;  (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2,...,Nv, j = 1, 2, ..., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks.)
Claims 4-7, 13-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giannakeas et al. ("An automated method for gridding and clustering-based segmentation of cDNA microarray images", as cited by Applicant in the IDS Filed on 11/12/2021) in view of Bajcsy ("Gridline: Automatic Grid Alignment in DNA Microarray Scans", as cited by applicant in the IDS filed on 11/12/2021) in view of Kawatani et al. US PG-Pub(US 20130120806 A1) in further view of Takahashi et al. US PG-Pub(US 20180357783 A1).
Regarding Claim 4, while the combination of Giannakeas, Bajcsy and Kawatani teaches the fluorescence image registration method of claim 3, they don’t explicitly teach wherein an area of 80% of a width along the first direction and 10% of a length along the second direction of the image is selected as the  interior local area of the image, the interior local area of the image comprises at least one track line along each of the first direction and the second direction.
Takahashi teaches wherein an area of 80% of a width along the first direction and 10% of a length along the second direction of the image is selected as the  interior local area of the, the interior local area of the  image comprises at least one track line along each of the first direction and the second direction. (¶[0104] In order to detect the correct position of the object, the object detector 33 scans a set image area to extract a pixel that has a parallax value within a range of the depth of a rectangle detected as an island (the minimum parallax drain, the maximum parallax dmax) as a candidate pixel. Then, the object detector 33 sets a line having a predetermined ratio or greater with respect to the detected width in the horizontal direction among a group of extracted candidate pixels, as a candidate line. Areas where a candidate line exists are rectangles 201a and 201b surrounding the vehicles 101aru and 101bru as illustrated in FIG. 8A. [0105] Next, the object detector 33 scans in the vertical direction, and in the case of detecting candidate lines with a predetermined density or greater around a line of interest, determines the line of interest as an object line. The examiner interprets the prior art is setting the ratio of the horizontal direction to be greater than the direction in the vertical direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Bajcsy with Takahashi in order to set a ratio of the scan lines in the vertical and horizontal direction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Bajcsy in this manner in order to detect the correct position of the object. (Takahashi, ¶[0104])
Regarding Claim 5, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the fluorescence image registration method of claim 4, wherein "obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value" comprises: obtaining a pixel-level position of a valley of W-shaped line according to the position of the minimum total value, wherein the sums of pixel values of the local area of the track line comprises the W-shaped line (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2, . . . , Nv, j = 1, 2, . . ., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks: The examiner interprets as seen in Fig. 3, the prior art is determining the minimum of the sum of pixels by locating the valley of the 1-d signal. Also the valley shown in figure 3b and 3d is a w-shaped line)); and obtaining the pixel-level position of the track line according to the pixel-level position of the valley. (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2, . . . , Nv, j = 1, 2, . . ., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks:);
Regarding Claim 6, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the fluorescence image registration method of claim 5, wherein "correcting a position of the pixel-level track line by a center-of-gravity method" comprises: obtaining a local area of the pixel-level track line(Bajcsy, Page 16, Introduction Section, Paragraph 1, The registration objective of the grid alignment step is to find all template descriptors, such as, line coordinates and their orientations, so that pairs of perpendicular lines intersect at the locations of a 2-D array of spots in a microarray scan. Furthermore, this step has to identify any number of distinct grids of spots in one image. We denote a 2-D array of spots as a grid of spots, and one array of spots among multiple 2-D arrays as a block or a sub-array of spots); obtaining a center of gravity of the local area of the pixel-level track line; (Bajcsy, Page 16, Introduction Section, Paragraph 5, The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. A grid cell is defined as an area enclosing one spot and is part of a 2-D array of spots)and obtaining a subpixel-level position of the track line according to the center of gravity. (Bajcsy, Page 16, Introduction Section, Paragraph 5,The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. The examiner interprets the prior art is using the center of the grid cell to perform the alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Takahashi with Bajcsy in order to obtain a center of gravity to perform pixel correction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Takahashi in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 7, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the fluorescence image registration method of claim 6, wherein "obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method" comprises: obtaining a block area formed by the track crosses of two adjacent subpixel-level track lines along the first direction and the second direction, wherein the sites are arranged on the block area according to a preset rule; (Bajcsy, Page 19, III. GRID ALIGNMENT METHOD, Paragraph 2,  The problem of imposing a regularity of an irregular set of lines (unevenly spaced lines) is resolved by computing a histogram of distances between adjacent lines and selecting the most frequent distance as the most likely correct line spacing. The final regular set of lines (evenly spaced lines) is determined with respect to the line with the highest score since the score indicates the most confidence in its location. A square grid is obtained by imposing the regularity requirement on both horizontal and vertical sets of lines.and obtaining the subpixel-level position of all the sites on the block area by the equal-size grids dividing method. (Bajcsy, Page 20, Processing Multiple 2-D Arrays Paragraph 2,  It is possible to search for multiple distinct 2-D arrays of spots (grids) in one image with the proposed grid alignment algorithm. The goal of this part of the algorithm is to partition the original image into sub-areas containing individual grids. Due to the nature of most frequently occurring microarray images, it is performed by dividing the original image into rectangular sub-areas based on N2FindGridRow and N2FindGridCol parameters and process each sub-area separately. The examiner interprets that the prior art is dividing the grids of the original image in order to perform grid alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Takahashi with Bajcsy in order to divide the grids of the original image to perform pixel correction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Takahashi in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 13, while the combination of Giannakeas, Bajcsy and Kawatani teaches the gene sequencing instrument of claim 12, they don’t explicitly teach wherein an area of 80% of a width along the first direction and 10% of a length along the second direction of the image is selected as the  interior local area of the image, the interior local area of the image comprises at least one track line along each of the first direction and the second direction.
Takahashi teaches wherein an area of 80% of a width along the first direction and 10% of a length along the second direction of the image is selected as the  interior local area of the, the interior local area of the  image comprises at least one track line along each of the first direction and the second direction. (¶[0104] In order to detect the correct position of the object, the object detector 33 scans a set image area to extract a pixel that has a parallax value within a range of the depth of a rectangle detected as an island (the minimum parallax drain, the maximum parallax dmax) as a candidate pixel. Then, the object detector 33 sets a line having a predetermined ratio or greater with respect to the detected width in the horizontal direction among a group of extracted candidate pixels, as a candidate line. Areas where a candidate line exists are rectangles 201a and 201b surrounding the vehicles 101aru and 101bru as illustrated in FIG. 8A. [0105] Next, the object detector 33 scans in the vertical direction, and in the case of detecting candidate lines with a predetermined density or greater around a line of interest, determines the line of interest as an object line. The examiner interprets the prior art is setting the ratio of the horizontal direction to be greater than the direction in the vertical direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Bajcsy with Takahashi in order to set a ratio of the scan lines in the vertical and horizontal direction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Bajcsy in this manner in order to detect the correct position of the object. (Takahashi, ¶[0104])
Regarding Claim 14, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the gene sequencing instrument of claim 13, wherein "obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value" comprises: obtaining a pixel-level position of a valley of W-shaped line according to the position of the minimum total value, wherein the sums of pixel values of the local area of the track line comprises the W-shaped line (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2, . . . , Nv, j = 1, 2, . . ., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks: The examiner interprets as seen in Fig. 3, the prior art is determining the minimum of the sum of pixels by locating the valley of the 1-d signal. Also the valley shown in figure 3b and 3d is a w-shaped line)); and obtaining the pixel-level position of the track line according to the pixel-level position of the valley. (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2, . . . , Nv, j = 1, 2, . . ., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks:);
Regarding Claim 15, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the gene sequencing instrument of claim 14, wherein "correcting a position of the pixel-level track line by a center-of-gravity method" comprises: obtaining a local area of the pixel-level track line(Bajcsy, Page 16, Introduction Section, Paragraph 1, The registration objective of the grid alignment step is to find all template descriptors, such as, line coordinates and their orientations, so that pairs of perpendicular lines intersect at the locations of a 2-D array of spots in a microarray scan. Furthermore, this step has to identify any number of distinct grids of spots in one image. We denote a 2-D array of spots as a grid of spots, and one array of spots among multiple 2-D arrays as a block or a sub-array of spots); obtaining a center of gravity of the local area of the pixel-level track line; (Bajcsy, Page 16, Introduction Section, Paragraph 5, The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. A grid cell is defined as an area enclosing one spot and is part of a 2-D array of spots)and obtaining a subpixel-level position of the track line according to the center of gravity. (Bajcsy, Page 16, Introduction Section, Paragraph 5,The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. The examiner interprets the prior art is using the center of the grid cell to perform the alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Takahashi with Bajcsy in order to obtain a center of gravity to perform pixel correction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Takahashi in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 16, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the gene sequencing instrument of claim 15, wherein "obtaining subpixel-level positions of all sites uniformly distributed on the biochip by equal-size grids dividing method" comprises: obtaining a block area formed by the track crosses of two adjacent subpixel-level track lines along the first direction and the second direction, wherein the sites are arranged on the block area according to a preset rule; (Bajcsy, Page 19, III. GRID ALIGNMENT METHOD, Paragraph 2,  The problem of imposing a regularity of an irregular set of lines (unevenly spaced lines) is resolved by computing a histogram of distances between adjacent lines and selecting the most frequent distance as the most likely correct line spacing. The final regular set of lines (evenly spaced lines) is determined with respect to the line with the highest score since the score indicates the most confidence in its location. A square grid is obtained by imposing the regularity requirement on both horizontal and vertical sets of lines.and obtaining the subpixel-level position of all the sites on the block area by the equal-size grids dividing method. (Bajcsy, Page 20, Processing Multiple 2-D Arrays Paragraph 2,  It is possible to search for multiple distinct 2-D arrays of spots (grids) in one image with the proposed grid alignment algorithm. The goal of this part of the algorithm is to partition the original image into sub-areas containing individual grids. Due to the nature of most frequently occurring microarray images, it is performed by dividing the original image into rectangular sub-areas based on N2FindGridRow and N2FindGridCol parameters and process each sub-area separately. The examiner interprets that the prior art is dividing the grids of the original image in order to perform grid alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Takahashi with Bajcsy in order to divide the grids of the original image to perform pixel correction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Takahashi in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Regarding Claim 19, while the combination of Giannakeas, Bajcsy and Kawatani teaches the non- volatile storage medium of claim 18, they don’t explicitly teach wherein an area of 80% of a width along the first direction and 10% of a length along the second direction of the image is selected as the  interior local area of the image, the interior local area of the image comprises at least one track line along each of the first direction and the second direction.
Takahashi teaches wherein an area of 80% of a width along the first direction and 10% of a length along the second direction of the image is selected as the  interior local area of the, the interior local area of the  image comprises at least one track line along each of the first direction and the second direction. (¶[0104] In order to detect the correct position of the object, the object detector 33 scans a set image area to extract a pixel that has a parallax value within a range of the depth of a rectangle detected as an island (the minimum parallax drain, the maximum parallax dmax) as a candidate pixel. Then, the object detector 33 sets a line having a predetermined ratio or greater with respect to the detected width in the horizontal direction among a group of extracted candidate pixels, as a candidate line. Areas where a candidate line exists are rectangles 201a and 201b surrounding the vehicles 101aru and 101bru as illustrated in FIG. 8A. [0105] Next, the object detector 33 scans in the vertical direction, and in the case of detecting candidate lines with a predetermined density or greater around a line of interest, determines the line of interest as an object line. The examiner interprets the prior art is setting the ratio of the horizontal direction to be greater than the direction in the vertical direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Bajcsy with Takahashi in order to set a ratio of the scan lines in the vertical and horizontal direction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Bajcsy in this manner in order to detect the correct position of the object. (Takahashi, ¶[0104].
Regarding Claim 20, the combination of Giannakeas, Bajcsy and Kawatani teaches the non- volatile storage medium of claim 19, wherein "obtaining the pixel-level position of the track line according to a position corresponding to the minimum total value" comprises: obtaining a pixel-level position of a valley of W-shaped line according to the position of the minimum total value, wherein the sums of pixel values of the local area of the track line comprises the W-shaped line (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, Next, we detect the local minima (valleys) in both 1-D-signals, since during the smoothing procedure, the local minima are set equal to zero and the rest of the signal is smoothed to non-zero values. These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2, . . . , Nv, j = 1, 2, . . ., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks: The examiner interprets as seen in Fig. 3, the prior art is determining the minimum of the sum of pixels by locating the valley of the 1-d signal. Also the valley shown in figure 3b and 3d is a w-shaped line)); and obtaining the pixel-level position of the track line according to the pixel-level position of the valley. (Giannakeas, Page 43, 2.1.2 Block detection, Paragraph 2, These valleys of the two 1-D signals assign the coordinates of the points that are used to split the image into individual blocks in the 2-D image. vi and hj are the coordinates of the valley, of the vertical and horizontal projections, respectively, i = 1, 2, . . . , Nv, j = 1, 2, . . ., Nh and Nv and Nh are the total number of valleys in the vertical and horizontal direction, respectively. The vectors V and H contain the points, which are used to split the image into individual blocks:);
Regarding Claim 21, the combination of Giannakeas, Bajcsy, Kawatani and Takahashi teaches the non- volatile storage medium of claim 20, wherein "correcting a position of the pixel-level track line by a center-of-gravity method" comprises: obtaining a local area of the pixel-level track line(Bajcsy, Page 16, Introduction Section, Paragraph 1, The registration objective of the grid alignment step is to find all template descriptors, such as, line coordinates and their orientations, so that pairs of perpendicular lines intersect at the locations of a 2-D array of spots in a microarray scan. Furthermore, this step has to identify any number of distinct grids of spots in one image. We denote a 2-D array of spots as a grid of spots, and one array of spots among multiple 2-D arrays as a block or a sub-array of spots); obtaining a center of gravity of the local area of the pixel-level track line; (Bajcsy, Page 16, Introduction Section, Paragraph 5, The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. A grid cell is defined as an area enclosing one spot and is part of a 2-D array of spots)and obtaining a subpixel-level position of the track line according to the center of gravity. (Bajcsy, Page 16, Introduction Section, Paragraph 5,The proposed algorithm called GridLine [6] is built as a tool for aligning regular or irregular grid lines over grayscale or color (1 to N bands) DNA microarray images that contain a 2-D array of spots with varying radii and deviating spot’s locations from perfect grid placements. The GridLine algorithm is data driven and its goal is to find a set of mutually perpendicular lines that intersect at a center of each grid cell. The examiner interprets the prior art is using the center of the grid cell to perform the alignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Giannakeas, Kawatani and Takahashi with Bajcsy in order to obtain a center of gravity to perform pixel correction. One skilled in the art would have been motivated to modify Giannakeas, Kawatani and Takahashi in this manner in order to perform more accurate grid alignment. (Bajcsy, Abstact)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663